MEMORANDUM OPINION
                                        No. 04-10-00858-CR

                                         Martha BARRERA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CR1188
                         Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant Martha Barrera pleaded guilty to the offense of welfare fraud. The trial court

placed her on community supervision for a period of four years. The State subsequently filed a

motion to revoke Barrera’s community supervision, alleging she had violated several terms of

her probation. Barrera pleaded true to one of the alleged violations. The trial court continued

Barrera’s probation, but extended it for two additional years and assessed a 30-day jail sentence.

Subsequently, the State filed a second motion to revoke, alleging Barrera had again violated a
                                                                                     04-10-00858-CR


condition of her probation. Barrera pleaded true to the alleged violation, and the trial court found

it to be true, revoked Barrera’s probation, and sentenced her to eight months confinement.

Barrera filed a notice of appeal challenging the trial court’s revocation.

        Barrera’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel provided proof Barrera was given a copy of the brief and motion to

withdraw and was informed of her right to review the record and file her own brief. Barrera has

not filed a brief.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw filed by Barrera’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Barrera wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either the day our judgment is

rendered or the day the last timely motion for rehearing or timely motion for en banc

reconsideration is overruled by this court.       See TEX. R. APP. P. 68.2.      Any petition for

discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id.



                                                -2-
                                                                               04-10-00858-CR


R. 68.3. Any petition for discretionary review must comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                Marialyn Barnard, Justice

Do Not Publish




                                              -3-